Citation Nr: 1009805	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  96-25 337	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (T/R).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from February 1966 to January 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 1996 rating action that denied a T/R.

By decisions of November 1997 and February and May 2000, the 
Board remanded this case to the RO for further development of 
the evidence and for due process development.

By decision of June 2001, the Board denied a T/R.  The 
Veteran appealed the denial to the U.S. Court of Appeals for 
Veterans Claims (Court).  By June 2004 Order, the Court 
vacated the Board's June 2001 decision and remanded the 
matter to the Board for readjudication consistent therewith.

By decision of October 2008, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's sole service-connected disability is a 
post-traumatic stress disorder (PTSD), evaluated as 70% 
disabling. 

3.  The percentage rating for the veteran's sole service-
connected disability meets the minimum schedular criteria for 
the grant of T/R, but that disability alone does not prevent 
him from obtaining or retaining substantially gainful 
employment.  




CONCLUSION OF LAW

The criteria for the grant of T/R have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

A post-rating December 2008 RO letter informed the Veteran 
and his representative of the VA's responsibilities to notify 
and assist him in his claim, and of what was needed to 
establish entitlement to a T/R (evidence showing that 
service-connected disabilities prevented securing and 
following a substantially-gainful occupation).  Thereafter, 
they were afforded opportunities to respond.  The Board finds 
that the Veteran has thus received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

The 2008 RO letter also notified the Veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what evidence the VA had 
received; what evidence the VA was responsible for obtaining, 
to include Federal records; and the type of evidence that the 
VA would make reasonable efforts to get.  The Board finds 
that that letter satisfies the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the Court held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, documents 
meeting the VCAA's notice requirements were not, nor could 
they have been, furnished to the Veteran prior to the March 
1996 rating action on appeal, inasmuch as the VCAA was not 
enacted until November 2000.  However, the Board finds that, 
in this appeal, the delay in issuing the full 38 U.S.C.A. 
§ 5103(a) notice was not prejudicial to the Veteran because 
it did not affect the essential fairness of the adjudication, 
in that his claim was fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the Veteran has been notified 
of what was needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remands, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the December 
2008 RO notice letter, the RO gave the Veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated it on the 
basis of all the evidence of record in November 2009 (as 
reflected in the Supplemental Statement of the Case) (SSOC).  
Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the 
VA cured failure to afford statutory notice to a claimant 
prior to an initial rating decision by issuing a notification 
letter after the decision, readjudicating the claim, and 
notifying the claimant of such readjudication in the SOC); 
see ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2009).  
    
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that the appellant was notified of the pertinent 
rating criteria in the April 1996 SOC, as well as the March 
1999 and November 2009 SSOCs, and of the degree of disability 
and the effective date information in the December 2008 RO 
letter, and that this suffices for Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include obtaining all 
available post-service VA and private medical records through 
2009.  A copy of the June 1990 Social Security Administration 
(SSA) decision initially awarding the Veteran disability 
benefits, together with the June 1997 decision finding him 
entitled to continuing disability benefits, and medical 
records underlying those determinations, have been associated 
with the claims folder and considered in adjudicating this 
claim.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
December 2008, the Veteran stated that he had no other 
information or evidence to submit in connection with his 
claim.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter on appeal.    

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based on individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60% or more, 
or as a result of 2 or more disabilities, provided at least       
1 disability is ratable at 40% or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70% or more.  38 C.F.R.        §§ 
3.340, 3.34l, 4.16(a).  

In this case, the veteran's sole service-connected disability 
is PTSD, evaluated as 70% disabling.  He thus meets the 
minimum percentage requirements for a T/R under 38 C.F.R. 
§ 4.16(a).  However, 38 C.F.R. § 4.16(b) provides that a T/R 
may not be granted unless a veteran is unable to secure and 
follow a substantially gainful occupation by reason of such 
service-connected disability.  Moreover, all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to met the percentage standards 
set forth in 38 C.F.R. § 4.16(a) should be submitted to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

The central inquiry is whether a veteran's service-connected 
disability alone is of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to a veteran's education, 
special training, and previous work experience, but not to 
his age or the impairment resulting from non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the objective evidence does not show that the 
veteran's sole service-connected psychiatric disability alone 
prevents him from securing and following any substantially-
gainful employment.

In June 1990, the SSA found the Veteran disabled from 
September 1988 due to non-service-connected orthopedic 
disabilities.

1995 VA vocational rehabilitation records disclose that the 
Veteran was pursuing employment in the security field.  In 
August 1995, he stated that he felt unable to work because of 
increased difficulty with non-service-connected orthopedic 
disability.  On December 1995 VA outpatient psychiatric 
evaluation, the Veteran denied suicidal plans.  He felt 
hopeless because he still had no job.  He felt stress around 
people, and complained of sleep problems.  The diagnosis 
included adjustment reaction with depressed mood, probable 
dysthymic disorder, consider also PTSD residual.  When seen 
again in July 1996, the veteran's mood was euthymic.  He had 
some sleep problems, but was not suicidal.  In November 1996, 
the Veteran discontinued VA vocational rehabilitation 
services because he had failed to pursue employment.  

On early June 1997 psychiatric examination by R. H., M.D., 
the Veteran reported that he lived alone and got along with 
others on an average basis; that he enjoyed writing poetry 
and reading; and that he was able to do light household 
chores and cooking.  On examination, hygiene and grooming 
were fair, and the Veteran was in contact with reality.  
Self-esteem was low, and he had limited motivation.  He 
minimized his symptoms, and he had minimized insight into his 
problem.  Speech was slowed.  He denied hallucinations, 
delusions, and suicidal ideation.  He felt depressed and had 
sleep problems.  He complained of frequent flashbacks of 
Vietnam experiences, nightmares, inability to concentrate, 
and blackout spells.  Mood was anxious and constricted, and 
affect was flat.  He was alert and oriented in 3 spheres.  
The diagnoses were PTSD, alcohol dependence, and marijuana 
abuse, and a Global Assessment of Functioning (GAF) score of 
55 was assigned.

On mid-June 1997 psychological evaluation by D. T., Ph.D., 
there was no evidence of organic mental, psychotic, 
affective, somatoform, or personality disorders, mental 
retardation, or autism.  Anxiety was the predominant 
disturbance.  The examiner noted marked difficulties in 
maintaining social functioning; frequent deficiencies of 
concentration, persistence, or pace, resulting in failure to 
complete tasks in a timely manner; and insufficient evidence 
to evaluate episodes of deterioration or decompensation in 
work or work-like settings which caused the Veteran to 
withdraw from that situation or to experience exacerbation of 
signs and symptoms.    

In June 1997, the SSA found the Veteran entitled to 
continuing disability benefits due to an anxiety-related 
disorder and non-service-connected orthopedic disability.  In 
December 1997, the Veteran reported having 2 years of college 
education, and that he last worked on a full-time basis as a 
furniture upholsterer in June 1985.

On August 1998 VA psychiatric examination, the Veteran was 
noted to have worked in an upholstery job until 1989, at 
which time he became both emotionally and physically disabled 
such that he was not able to continue his job.  On mental 
status examination, the Veteran was casually dressed, alert, 
oriented in 3 spheres, verbal, and cooperative, but affect 
was restricted.  Speech was clear, relevant, and coherent.  
Memory was fair, and the Veteran had insight into his 
condition.  The diagnoses were PTSD, depressive disorder, and 
polydrug dependence.  A GAF score of 41 was assigned, and the 
examiner opined that the Veteran was currently unemployable.

On March 2000 VA outpatient psychiatric evaluation, the 
Veteran was noted to be drinking a pint to a fifth of liquor 
per day.  He had also used cocaine and marijuana in recent 
weeks.  Current examination showed that the Veteran was 
alert, cooperative, and mildly dysphoric.  There was no 
evidence of hallucinations or delusions.  The diagnoses were 
alcohol dependence, cocaine and cannabis abuse, and PTSD.  

On October 2000 VA psychiatric examination, the Veteran 
complained of depression as a result of his father's recent 
death, stress from recent threats of losing his house, sleep 
problems, nightmares of Vietnam experiences, anger outbursts, 
and difficulty concentrating.  He denied suicidal and 
homicidal ideation.  He admitted to drinking a fifth of 
whiskey per day, experiencing blackout spells, and using 
crack cocaine and heroin.  The Veteran was noted to have been 
unemployed for 11 years, and he stated that this was due to 
pain from hip problems as well as PTSD.  His main support 
system was his 2 children.  On mental status examination, the 
Veteran was cooperative, and hygiene and grooming were 
appropriate.  Mood was euthymic, and affect appropriate.  
Speech was spontaneous, coherent, and relevant.  There were 
no signs of psychosis and no suicidal or homicidal ideation.  
The Veteran was alert and oriented in 3 spheres.  Memory was 
intact, and general fund of knowledge, insight, and judgment 
were fair.  The diagnoses were PTSD and polysubstance 
dependence, and a GAF score of 55 was assigned.  The 
physician opined that the Veteran had moderate difficulty in 
social functioning, and that PTSD did not render it 
impossible for him to follow a substantially gainful 
occupation.  The examiner noted that the Veteran had had a 
stable employment history prior to 1989, at which time he was 
not employed due to a non-service-connected hip problem.  The 
doctor opined that, prior to 1989, the Veteran did not have 
problems with employment due to PTSD, and that his condition 
was complicated by his substance abuse.          

In a March 2001 addendum to the above psychiatric examination 
report, the VA physician opined that the Veteran's substance 
abuse was not an attempt at self-medication, as he began 
drinking alcohol prior to his PTSD diagnosis.  He also stated 
that the GAF score of 55 was assigned for the PTSD alone.

On January 2005 VA outpatient psychiatric evaluation, the 
Veteran admitted to continuing cocaine and alcohol use.  He 
was not able to identify any PTSD symptoms other than that he 
continued to think about Vietnam.  On mental status 
examination, the Veteran was cooperative, polite, and 
appropriately dressed but disheveled.  Speech was rambling at 
times, with a concrete thought pattern.  Mood was calm, and 
affect appropriate.  He denied suicidal or homicidal 
ideations, plan, or intent.  No psychosis was noted.  The 
diagnoses were alcohol and cocaine dependence, and history of 
PTSD.  When seen again in February, the Veteran was pleasant, 
cooperative, neatly groomed, and appropriately dressed.  Mood 
was serious, and affect tense at times, and he stated that he 
was in constant pain.  Speech was logical, coherent, and 
goal-directed, and he denied suicidal or homicidal ideations 
and audiovisual hallucinations.  The assessment was cocaine 
and alcohol dependence.

On early October 2006 VA outpatient evaluation, the Veteran 
was noted to be often drinking 2 quarts of alcohol per day, 
and episodically smoking cocaine.  The assessments included 
alcohol use, episodic cocaine use, and chronic pain from 
bilateral hip replacements.  

On late October 2006 VA outpatient psychiatric evaluation, 
the Veteran was noted to require enrollment in a chemical 
dependency program to help him achieve sobriety in order to 
obtain a left hip replacement, as the current left hip 
prosthesis was causing him much pain.  He had poor insight 
into his drinking, as he believed that it was a sedative, 
although he understood the negative effects it had on his 
liver.  He felt that he had more of a problem with cocaine 
and marijuana use.  He also complained of sleep problems, 
guilt, and decreased energy and appetite.  He claimed to have 
no social life outside of visiting his grandchildren, and his 
daughter took care of him.  He had 2 daughters and enjoyed a 
good relationship with them.  he lived alone, and used his 
leisure time to take care of a daughter's children.  

On mental status examination, the Veteran was alert, 
attentive, cooperative, and reasonable, and grooming was 
appropriate.  Speech was slow and slurred.  Affect was 
blunted, restricted, and constricted.  There were no 
perceptual disturbances, and thought processes and 
associations were normal and coherent.  There was no unusual 
thought content.  Memory was intact, judgment impaired, 
insight limited, and fund of knowledge average.  The examiner 
noted as protective factors evidence of accessible and 
positively-motivated social supports, and the veteran's 
children were dependent on him for primary care.  The 
diagnoses were chronic PTSD, and alcohol, cannabis, and 
cocaine dependence, and a GAF score in the 50-60 range was 
assigned.  

On November 2006 VA outpatient psychiatric evaluation, the 
Veteran complained of sleep problems, occasional nightmares, 
depression, and anxiety.  He currently drank 12 cans of beer 
per day, and reportedly stopped using cocaine 2 months ago in 
order to be more responsible in the care of his 
grandchildren.  He continued to use cannabis.  On 
examination, the Veteran was alert, oriented, neatly groomed, 
and appropriately dressed.  Behavior was appropriate, and he 
demonstrated a full range of affective expression.  Speech 
was logical and coherent, and mood was anxious.  Thinking was 
logical, coherent, and goal-directed, and he denied 
audiovisual hallucinations and suicidal thoughts, plan, or 
intent.  The assessments were alcohol and cocaine dependence, 
cannabis abuse, and PTSD, and a GAF score of 60 was assigned.

On December 2006 VA outpatient psychiatric evaluation, the 
Veteran reported doing fairly well, with a couple of relapses 
into alcohol and cocaine.  He immensely enjoyed being with 
his grandchildren.  On examination, the Veteran was alert, 
oriented, neatly groomed, and appropriately dressed.  
Behavior was pleasant and cooperative, affect constricted, 
and mood anxious.  Thinking was logical, coherent, and goal-
directed, and he denied audiovisual hallucinations and 
suicidal thoughts, plan, or intent.  The assessments were 
alcohol and cocaine dependence, cannabis abuse, and PTSD.  

On February 2007 VA outpatient psychiatric evaluation, the 
Veteran reported continued occasional use of cocaine.  On 
mental status examination, he had limited insight into his 
problems.  He was not motivated to pursue treatment for 
substance abuse, but superficially responsive.  The Veteran 
was assessed to be noncompliant with medications and 
recommendations.

On June 2007 VA outpatient psychiatric examination, the 
veteran's mood was euthymic, with reactive affect.  The 
diagnoses were alcohol, cocaine, and cannabis dependence, and 
PTSD, and GAF scores of 55 and 60 were assigned.  When seen 
again in August, the Veteran reported that his mood was good 
overall, and he denied being bothered by PTSD symptoms.  On 
mental status examination, the veteran's mood was euthymic, 
with reactive affect.  The Veteran was assessed to be clean 
and sober.

On September 2009 VA psychiatric examination to evaluate the 
veteran's potential unemployability due to PTSD, the Veteran 
appeared but refused to participate in the examination, and 
stated that he would not talk to the examining physician.  As 
a result, the physician stated that he could not make any 
conclusions as to whether the PTSD alone rendered the Veteran 
unable to obtain or retain substantially-gainful employment, 
as requested by the Board remand.

The Board also notes that the Veteran had been assigned GAF 
scores ranging from 41 to 60, as reflected in VA and private 
clinical records and examination reports.  According to the 
4th Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF scores between 41 and 50 are indicative of serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
inability to keep a job).  GAF scores between 51 and 60 are 
indicative of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends, having conflicts with peers or co-
workers).  
 
There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability.  However, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of a percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's service-connected disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R.    § 4.126(a) (2009).  In this case, the medical 
evidence of record shows that the Veteran has demonstrated a 
flat affect and has few friends, but fails to show PTSD 
symptoms of suicidal ideation, severe obsessional rituals, 
frequent shoplifting, circumstantial speech, occasional panic 
attacks, or conflicts with peers or co-workers.

The above evidence of record does not show that the veteran's 
sole service-connected disability, PTSD, alone precludes him 
from securing and following a substantially gainful 
occupation.  While that psychiatric disability somewhat 
restricts and limits his activities and functions, and on 
August 1998 VA psychiatric examination the examiner opined 
that the Veteran was currently unemployable, that conclusion 
was based on consideration of the veteran's combined 
diagnosed disabilities of PTSD, a depressive disorder, and 
significant polydrug dependence, and was not based solely on 
the disabling effects of PTSD alone.  On October 2000 VA 
psychiatric examination, the physician opined that PTSD did 
not render it impossible for the Veteran to follow a 
substantially gainful occupation, and noted that his 
condition was complicated by his non-service-connected 
substance abuse. Significantly, the Veteran denied being 
bothered by PTSD symptoms on the most recent June 2007 VA 
psychiatric evaluation of record, and he refused to cooperate 
by participating in the most recent September 2009 VA 
psychiatric examination attempt to evaluate how his PTSD 
affected his occupational capabilities, as a result of which 
the examining physician was unable make any conclusions as to 
whether the PTSD alone rendered the Veteran unable to obtain 
or retain substantially-gainful employment.  While SSA 
decisions are not binding on the Board, the Board ascribes 
probative value to the fact that the award of SSA disability 
benefits to the Veteran was associated with his combined 
service-connected and non-service-connected disabilities, and 
was not solely due to the service-connected PTSD.  On that 
record, the Board finds that his service-connected 
psychiatric disability alone does not render the Veteran 
incapable of performing the mental acts required by some type 
of gainful employment.  Impairment as a result of the 
veteran's significant non-service-connected polysubstance 
abuse and orthopedic disabilities may not be considered in 
evaluating his entitlement to a T/R.  

Additionally, the Board finds that there is no showing that, 
at any time during the rating period under consideration, the 
veteran's PTSD has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of a T/R on 
an extraschedular basis pursuant to the provisions of 
38 C.F.R. §§ 3.321(b)(1) or 4.16(b).  Thun v. Peake, 22 Vet. 
App. 111 (2008), provides a 3-step inquiry for determining 
whether a veteran is entitled to an extraschedular rating.  
First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that 
available schedular criteria are inadequate.  Second, if the 
schedular criteria do not contemplate the claimant's level of 
disability and symptomatology and are found inadequate, the 
Board must determine whether his disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the schedular 
criteria are inadequate to evaluate a veteran's disability 
picture, and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, his disability picture requires 
extraschedular consideration.

With respect to the first step of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular criteria for a T/R are 
inadequate.  As noted above, the veteran's sole service-
connected disability is PTSD, evaluated as 70% disabling.  
Inasmuch as he thus meets the minimum percentage requirements 
for a T/R under 38 C.F.R. § 4.16(a), 38 C.F.R. § 4.16(b) is 
not for application in this case, as it provides for 
submission to the Director of the Compensation and Pension 
Service for extraschedular consideration only cases of 
veterans who are unemployable by reason of service-connected 
disabilities, and who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).
 
Moreover, the Board further observes that the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  In this case, the 
veteran's symptoms and clinical findings as documented in 
medical reports from 1995 to 2009 do not objectively show 
that his PTSD alone markedly interferes with employment 
(i.e., beyond that contemplated in the schedular criteria), 
or requires frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards, and the Board finds that the schedular criteria 
for a T/R are adequate in this case.
               
In short, there is nothing in the record to indicate that a 
T/R is warranted on an extraschedular basis.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that a 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board points out that a 
percentage schedular rating for a service-connected 
disability represents average impairment in earning capacity 
resulting from a disease and injury and its residual 
conditions in civil occupations, and that, generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2009).  
Hence, the Board concludes that the criteria for invoking the 
procedures set forth in          38 C.F.R. §§ 3.321(b)(1) and 
4.16(b) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

For the foregoing reasons, the Board finds that the T/R claim 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


